Case 1:20-cv-05441-KPF Document 74-4 Filed 08/06/20 Page 1 of 3




EXHIBIT D
         Case 1:20-cv-05441-KPF Document 74-4 Filed 08/06/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Uniformed Fire Officers Association; Uniformed
Firefighters Association of Greater New York; Correction
Officers’ Benevolent Association of the City of New York,
Inc.; Police Benevolent Association of the City of New
York, Inc.; Sergeants Benevolent Association; Lieutenants
Benevolent Association; Captains Endowment Association;
and Detectives’ Endowment Association,

                    Petitioners/Plaintiffs,
                                                                No. 1:20-CV-05441 (KPF) (RWL)
      -against-

Bill de Blasio, in his official capacity as Mayor of the City
of New York; the City of New York; Fire Department of the
City of New York; Daniel A. Nigro, in his official capacity
as the Commissioner of the Fire Department of the City of
New York; New York City Department of Correction;
Cynthia Brann, in her official capacity as the Commissioner
of the New York City Department of Correction; Dermot F.        AFFIDAVIT OF
Shea, in his official capacity as the Commissioner of the       COURTNEY G. SALESKI
New York City Police Department; the New York City              IN SUPPORT OF MOTION FOR
Police Department; Frederick Davie, in his official capacity    ADMISSION PRO HAC VICE
as the Chair of the Civilian Complaint Review Board; and
the Civilian Complaint Review Board,

                    Respondents/Defendants.




I, Courtney G. Saleski, being duly sworn, hereby attest under oath as follows:

        1.        I am an attorney with the law firm of DLA Piper LLP (US), One Liberty Place,

1650 Market Street, Suite 5000, Philadelphia, Pennsylvania 19103, telephone (215) 656-2431 and

email address courtney.saleski@dlapiper.com.

        2.        I submit this affidavit in support of my motion for admission to practice pro hac

vice in the above-captioned matter as counsel for Petitioners/Plaintiffs Uniformed Fire Officers

Association, Uniformed Firefighters Association of Greater New York, Correction Officers’

Benevolent Association of the City of New York, Benevolent Association of the City of New
Case 1:20-cv-05441-KPF Document 74-4 Filed 08/06/20 Page 3 of 3
